___________

                                  No. 95-2565
                                  ___________

Julaine Ostronski,                    *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   District of Minnesota.
Shirley S. Chater,                    *
Commissioner of Social Security *
Administration,                       *
                                      *
           Appellee,                  *

                                  ___________

                     Submitted:   December 12, 1995

                         Filed:   August 22, 1996
                                  ___________

Before BOWMAN and LOKEN, Circuit Judges, and SCHWARZER,* District Judge.

                                  ___________

BOWMAN, Circuit Judge.


     Julaine Ostronski appeals the final order of the District Court1
granting summary judgment in favor of the Commissioner, thus affirming the
decision of the Social Security Administration       denying Ostronski's claim
for Social Security Disability benefits.        For reversal, Ostronski argues
the District Court erred in finding




     *The HONORABLE WILLIAM W. SCHWARZER, United States
     District Judge for the Northern District of California,
     sitting by designation.
      1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota, adopting the report
and recommendation of the Honorable Raymond L. Erickson, United
States Magistrate Judge for the District of Minnesota.
that substantial evidence supports the Commissioner's denial of benefits.
More specifically, Ostronski contends that the administrative law judge
(ALJ) improperly determined that she (1) does not meet or equal a listed
impairment under the Social Security regulations, and (2) has the residual
functional capacity2 to perform a significant number of jobs in the
national economy.   For the reasons discussed below, we affirm the judgment
of the District Court.


                                            I.


     Ostronski is a forty-five-year-old woman with a high school and
beauty school education.    She has worked as a beautician and an Avon sales
representative.   On September 24, 1990, Ostronski filed an application for
disability   insurance    benefits,3   alleging     a   disability   by   reason   of
                                       4
bilateral thoracic outlet syndrome.          Her application was denied initially
and on reconsideration.      Ostronski requested and was granted a hearing
before an ALJ on June 13, 1991.    The ALJ denied Ostronski's application for
disability benefits.     Ostronski appealed to the Appeals Council, which on
September 25, 1992, remanded the case to the ALJ for the taking of
additional testimony.




         2
       A claimant's residual functional capacity is what she can
still do despite her limitations. 20 C.F.R § 404.1545(a).
     3
      Ostronski had previously applied for disability benefits on
December 11, 1984, and January 3, 1986. Both applications were
denied.
     4
      Thoracic outlet syndrome occurs when pressure on an artery,
vein, or nerve root that passes into either arm from the neck
causes pain in the hand, neck, shoulders, or arms. The American
Medical Association Encyclopedia of Medicine 979 (Charles B.
Clayman, M.D., ed., 1989). Typically patients experience minor to
moderate sensory impairment and respond to treatment through
physical therapy and exercise. The Merck Manual 1518 (16th ed.
1992).

                                           -2-
     The second hearing took place on January 6, 1993.         The evidence
before the ALJ showed that Ostronski stopped working full-time as a
beautician in 1984, alleging inability to work because of difficulty in
using her arms and hands.   In 1984 Ostronski was diagnosed with bilateral
thoracic outlet syndrome.   In 1986 and 1987, using biofeedback techniques
to relieve her symptoms, Ostronski returned to her work as a beautician on
a part-time basis.   In 1987, Ostronski terminated her work as a beautician,
alleging pain and problems handling her workload.       From 1990 to 1991,
Ostronski sold Avon cosmetics on a part-time basis, until she terminated
her employment, claiming the work had become too difficult for her.
Ostronski alleges that she was disabled beginning in September 1984 and
continuously through March 30, 1991, when her disability insurance status
expired.    Medical tests and examinations conducted by Ostronski's treating
and examining physicians indicated that she could sit, stand, or walk for
six hours in an eight-hour day; carry up to ten pounds frequently, and
twenty-four pounds occasionally; but was restricted from those activities
that required her to hold her arms outward.        Ostronski's doctors had
suggested surgery, which she refused.


     Despite her complaints of constant pain in her arms and upper
extremities, Ostronski sought no medical treatment between July 1986 and
September 1988, and infrequent medical treatment from September 1988 to
June 1992.    Ostronski described numbness in her right arm, an occasional
stiff neck, throbbing in the right hand, difficulty writing, discomfort in
her upper extremities and, particularly, discomfort in her hands when
sleeping.     She did not seek any prescription medication to relieve her
alleged disabling pain, but instead relied only on aspirin during the
relevant time period.    Ostronski's daily activities included taking care
of her houseplants, visiting friends, walking, preparing some meals,
performing light house cleaning, and watching a considerable amount of
television.




                                     -3-
     On July 29, 1993, the ALJ issued a new decision, again finding that
Ostronski was not disabled.       Following the five-step analysis set out in
20 C.F.R. § 404.1520, the ALJ found that Ostronski had bilateral thoracic
outlet syndrome.      The ALJ also found, however, that her impairments did not
meet or equal a listed impairment presumed to be disabling by federal
regulations.    While finding that Ostronski was precluded from returning to
her past work as a beautician, the ALJ further found that Ostronski
possessed the residual functional capacity


     to perform the physical exertion and nonexertional requirements
     of work except for lifting over 24 pounds occasionally and 10
     pounds with more frequency, overhead reaching, forward and
     outward extension of the upper extremities or repetitive
     strenuous activity involving the upper extremities.


Decision   of   ALJ    at   21.     The    ALJ   posed   a   hypothetical   question
incorporating these and a few other limitations to a vocational expert, who
opined that despite her limitations Ostronski could perform light-work jobs
in sales and inspection.      The vocational expert further testified that such
jobs exist in significant numbers in the state and national economy.             The
ALJ discounted Ostronski's subjective complaints of pain and functional
limitations as not fully credible.        The ALJ found that Ostronski's medical
care was limited from 1986 through 1992, her pain was controlled by
aspirin, she was able to perform a variety of daily activities, and her
testimony that she suffered disabling pain was inconsistent with objective
clinical findings.       After the Appeals Council denied review of the ALJ's
decision, Ostronski sought review by the District Court.              On April 22,
1995, the District Court, adopting the magistrate judge's report and
recommendation, affirmed the decision to deny benefits in its grant of
summary judgment in favor of the Commissioner.




                                          -4-
                                             II.


     Our review of an administrative decision to deny Social Security
benefits is limited and is deferential to the agency.                  We must affirm the
administrative decision if substantial evidence in the record as a whole
supports    it.     Mapes   v.    Chater,   82 F.3d 259,   262   (8th   Cir.   1996).
"Substantial evidence is `such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.'"              Reynolds v. Chater, 82 F.3d
254, 257 (8th Cir. 1996) (quoting Smith v. Shalala, 31 F.3d 715, 717 (8th
Cir. 1994).    "It is not our task, however, to review the evidence and make
an independent decision.         If, after review, we find it possible to draw two
inconsistent positions from the evidence and one of those positions
represents the Commissioner's findings, we must affirm the denial of
benefits."     Mapes, 82 F.3d at 262.


                                            A.


     Ostronski first argues that the ALJ erred by finding that her
bilateral thoracic outlet syndrome does not qualify as a listed impairment
under the Social Security regulations.              We are unpersuaded.


      The ALJ is entitled to rely on the opinions of reviewing physicians
when considering whether the claimant meets the requirements of a listed
impairment.5      See 20 C.F.R. § 404.1527(e);            Nelson v. Sullivan, 966 F.2d
363, 367 (8th Cir. 1992).          Based upon a review of the clinical evidence,
the physicians acting on behalf of the Secretary concluded that Ostronski
did not meet a listed




        5
        "A statement by a medical source that [a claimant is]
`disabled' or `unable to work' does not mean that [the
Commissioner] will determine that [the claimant is] disabled." 20
C.F.R. § 404.1527(e)(1). The determination of whether a claimant
meets the statutory definition of disability is the responsibility
of the Commissioner. Id.


                                            -5-
impairment presumed to be disabling.         In November 1990, Dr. Robert
Hammerstrom reviewed the medical evidence and concluded that Ostronski
retained the ability to perform exertionally light work that did not
involve sustained overhead work or repetitive or sustained neck movement.
Dr. Hammerstrom opined that Ostronski's impairment would not affect her
ability to perform handling, fingering, and feeling.      In January 1991, Dr.
Charles Haberle reviewed the medical evidence in the record and agreed with
Dr. Hammerstrom's conclusion.    The reviewing physicians' opinions provide
substantial evidence to support the ALJ's finding that Ostronski's thoracic
outlet syndrome did not meet any listed impairment.


     The medical evaluations provided by the examining physicians are
consistent with those provided by the reviewing physicians.     In April 1984,
Dr. James Brueggemann, a neurologist with the Duluth Clinic and Ostronski's
treating physician, examined Ostronski and determined that she had thoracic
outlet   syndrome.     Dr.   Brueggemann   found   that   Ostronski   initially
demonstrated some reduction in grip strength and hypoactive reflexes.        In
June 1984, following two months of participation in a work-hardening
program, Dr. Brueggemann found that Ostronski had strong grip strength, no
focal weakness in her upper extremities, and no muscle atrophy.             Dr.
Brueggemann recommended that Ostronski change occupations in order to avoid
activities, such as cutting hair, that required her to hold up her arms for
sustained periods.   In January 1985, Dr. Brueggemann opined that Ostronski
was limited in her ability to work with her arms held away from her body,
but that she could probably perform secretarial activities such as typing
with her arms at her side.


     In 1985 and 1986 Ostronski was examined by Dr. William Fleeson and
Dr. D.F. Person for the purpose of an evaluation for her then pending
workers' compensation claim.    Dr. Fleeson examined Ostronski and determined
that her upper extremities were




                                     -6-
essentially normal, with the exception of some diminishment in her deep
tendon reflexes at the elbow and forearm.            Ostronski retained normal grip
strength and finger motion with ability to distinguish all American coins
in both hands without looking, as well as good coordination and sensation.
She exhibited full neural vascular supply, and a normal ability to engage
in rapid, alternating movements.              In addition, the electromyogram6 and
nerve conduction studies performed in 1985 were essentially normal, except
for a "borderline" finding in the left median nerve suggestive of thoracic
outlet syndrome.           Dr. Fleeson concluded that Ostronski's impairment
represented only a twelve percent permanent partial disability of the
entire body.      Dr. Person found that Ostronski retained good strength in her
upper extremities, with numbness and weakness occurring only when she kept
her arms in an elevated position for a period of time.                      Ostronski
demonstrated no nerve-root disorder.          Dr. Person recommended that Ostronski
undergo       retraining    in   a   field   where   those   restrictions   could   be
accommodated and rated her as having a fifteen percent permanent partial
disability of the entire body.


     Where, as here, the ALJ's determination that Ostronski does not meet
the listing criteria is supported by substantial evidence in the record as
a whole, we will not second-guess the ALJ.            Mitchell v. Shalala, 25 F.3d
712, 714 (8th Cir. 1994) ("We will not reverse a decision simply because
some evidence may support the opposite conclusion.")




          6
        An electromyogram is an electrodiagnostic technique for
recording the intracellular activity of skeletal muscles at rest,
during voluntary contractions, and during electrical stimulation.
This technique helps to identify the source of muscle weakness and
can be useful in determining the specific nerve or muscle that has
been affected. The Merck Manual 1392 (16th ed. 1992).

                                             -7-
                                               B.


     Ostronski next argues that the ALJ erred in finding that she had the
residual functional capacity to perform light work.                     In determining the
claimant's residual functional capacity, the ALJ has a duty to establish,
by competent medical evidence, the physical and mental activity that the
claimant   can   perform    in     a    work     setting,    after      giving   appropriate
consideration to all of her impairments.              Vaughn v. Heckler, 741 F.2d 177,
179 (8th Cir. 1984).       In this case, the ALJ found that Ostronski was not
able to return to her past work as a beautician, but determined that she
retained the capacity to perform light work.                     The ALJ arrived at this
determination    after    careful       review      of   Ostronski's     medical     records,
Ostronski's   testimony,     lay       witness      testimony,    and    testimony    from   a
vocational expert.


     Light work is defined as work that "requires a good deal of walking
or standing, or . . . involves sitting most of the time with some pushing
and pulling of arm or leg controls."             20 C.F.R. § 220.132(b).          Light work
also involves lifting no more than twenty pounds at a time, with frequent
lifting or carrying of objects weighing up to ten pounds.                  Id.   We conclude
that the ALJ properly determined that Ostronski retains the capacity to
perform light work.      The medical evaluations by Drs. Brueggemann, Fleeson,
and Person indicate that Ostronski could perform work that did not require:
(1) prolonged or sustained extension of her arms overhead; (2) driving
herself for long distances; (3) writing for longer than ten to fifteen
minutes at a time; and (4) strenuous activity with either arm.                       Finally,
Ostronski's use only of over-the-counter pain relievers, such as aspirin,
suggests that the severity of her pain is not so great as to preclude light
exertional type work.      See Shannon v. Chater, 54 F.3d 484, 487 (8th Cir.
1995).   Thus, the ALJ's conclusion is supported by substantial evidence.




                                            -8-
                                                C.


     Ostronski       argues    that    the    ALJ    improperly     determined    that   her
subjective complaints of disabling pain and functional limitations are not
fully credible.       We disagree.


     In discounting Ostronski's subjective complaints of pain, the ALJ
considered those complaints in accordance with Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984).            Under Polaski, the ALJ must consider the
claimant's prior work history, as well as observations by third parties
regarding     the    claimant's:      (1)    daily    activities;    (2)   the   duration,
frequency, and intensity of pain; (3) precipitating and aggravating
factors; (4) dosage, effectiveness, and side effects of medication; and (5)
functional restrictions.       Robinson v. Sullivan, 956 F.2d 836, 839 (8th Cir.
1992) (listing Polaski factors).             "[T]he mere fact that working may cause
pain or discomfort does not mandate a finding of disability."                     Jones v.
Chater, No. 95-3371, slip op. at 5 (8th Cir. June 19, 1996).                     An ALJ may
discount a claimant's subjective complaints of pain only if there are
inconsistencies in the record as a whole.             Smith v. Shalala, 987 F.2d 1371,
1374 (8th Cir. 1993).        Relevant here are the claimant's daily activities,
whether she has sought treatment, her demeanor, and the objective medical
evidence.


     In this case, the ALJ relied upon inconsistencies in the record that
detracted from the credibility of Ostronski's subjective complaints of pain
and functional limitations.           After a careful review of the record as a
whole,   we   find    that    it   supports     the    ALJ's   determination.       First,
Ostronski's return to work as a beautician in 1986 and 1987, and her work
as an Avon sales representative in 1990 and 1991, undercut her complaints
that she is unable to perform any work.                    Although it is true that
Ostronski's daily activities demonstrate some limitations, the ALJ was not
obligated to accept all of Ostronski's assertions




                                              -9-
concerning those limitations.      See Benskin v. Bowen, 830 F.2d 878, 883 (8th
Cir. 1987).


     Second, Ostronski's complaints of disabling pain and functional
limitations are inconsistent with her failure to take prescription pain
medication    or   to   seek   regular   medical   treatment   for    her   symptoms.
Ostronski's failure to seek medical treatment between July 1986 and
September 1988, and infrequent medical treatment from September 1988 to
June 1992, suggest that the severity of her pain is not so great as to
preclude her from performing light work.           See Wingert v. Bowen, 894 F.2d
296, 299 (8th Cir. 1990) (noting infrequent medical treatment suggests
condition is not disabling).        We note that she rejected her physicians'
recommendations to have surgery to reduce her pain, explaining that she
would not undergo surgery unless her arms were totally non-functional.
Progress Report No. 7 from Steve Aldrich, Constitution Rehabilitation
Company, to Scott Langford, Travelers Insurance Co., at 2 (Feb. 6, 1985).
Moreover, her reliance on aspirin during the relevant time period certainly
does not suggest a disabling degree of pain.           See Haynes v. Shalala, 26
F.3d 812, 814 (8th Cir. 1994) (stating lack of strong pain medication is
inconsistent with subjective complaints of disabling pain); Nelson, 966
F.2d at 367 (noting use of non-prescription pain medication undercut
claimant's complaints of disabling pain).


     Finally, it appears that Ostronski may lack motivation to work.
Steve Aldrich, Ostronski's rehabilitation consultant, who was hired to help
Ostronski find work that would accomodate her physical limitations,
reported in one of his vocational assessment evaluations of 1985 that
Ostronski had expressed a low interest in employment.                In a subsequent
rehabilitation progress report, Aldrich noted that Ostronski had expressed
virtually no interest in retraining, and she stated that cosmetic sales
jobs were "beneath her status."          Progress Report No. 11 from Aldrich to
Langford at 1, (June 17, 1985).      In 1990 and 1991, Ostronski worked part-
time as




                                         -10-
a door-to-door salesperson for Avon cosmetics.                After leaving that job,
Ostronski indicated to Aldrich that she was dissatisfied with Avon sales
because she did not view herself as a salesperson.                These statements in the
record, when viewed as a whole, raise some doubt as to Ostronski's
assertion     that   she   is    unable   to   work   due    to    pain     and    functional
limitations, and at the very least point to another basis upon which the
ALJ had reason to discredit Ostronski's subjective complaints.


     Thus, there is substantial evidence supporting the ALJ's decision to
discredit     Ostronski's       subjective     complaints,    and     the    ALJ     properly
discounted them.     See Cabrnoch v. Bowen, 881 F.2d 561, 564 (8th Cir. 1989).


                                               D.


     Ostronski also complains that the ALJ failed to give adequate weight
to the witness testimony offered by her mother, sister, and husband and
failed   to   make   specific     findings     concerning    their     credibility.        We
disagree.


     The ALJ properly considered the witness testimony and refused to
place controlling weight on it for acceptable reasons.                The ALJ noted that
Ostronski's mother, sister, and husband were not qualified to render an
opinion as to Ostronski's capacity to work; their statements merely
corroborated Ostronski's testimony regarding her activities; and the
testimony conflicted with the medical evidence regarding Ostronski's
functional capabilities.        Thus, the ALJ had a solid basis for discounting
Ostronski's lay witness testimony.             See Brockman v. Sullivan, 987 F.2d
1344, 1347 (8th Cir. 1993).           In these circumstances, the ALJ was not
required to make credibility findings as to these witnesses in order to
decide their testimony was not entitled to great weight.                     Cf.    Lorenzen
v. Chater, 71 F.3d 316, 319 (8th Cir. 1995) (noting arguable deficiency in
ALJ's opinion does not require reviewing




                                          -11-
court to set aside an administrative finding when the witness's testimony
is   discredited   by   same   evidence   that   proves    claimant's   claims   not
credible).


                                          E.


      Ostronski argues that the hypothetical question propounded by the ALJ
to the vocational expert (VE) was flawed because it did not include all of
Ostronski's impairments.        We reject this argument.         The hypothetical
properly included all impairments that were supported by the record and
excluded other alleged impairments that the ALJ had reason to discredit.


      Once the ALJ determined that Ostronski was incapable of returning to
her past work as a beautician, the burden of proof shifted to the
Commissioner to establish that work existed in the national economy
suitable for an individual with Ostronski's restrictions.               Talbott v.
Bowen, 821 F.2d 511, 514-15 (8th Cir. 1987).              Here, the ALJ properly
recognized the shift in the burden and called for VE testimony.            We have
held that the ALJ must set forth all of the claimant's disabilities when
posing a hypothetical question to the VE.        Greene v. Sullivan, 923 F.2d 99,
101 (8th Cir. 1991).      We have recognized, however, that the ALJ need not
include every physiological impairment suggested by the evidence.          Roberts
v. Heckler, 783 F.2d 110, 112 (8th Cir. 1985).            Rather, the hypothetical
is sufficient if it sets forth the impairments that the ALJ has found the
claimant to have.       Rappoport v. Sullivan, 942 F.2d 1320, 1323 (8th Cir.
1991).


      We are satisfied that here the ALJ's hypothetical question to the VE
adequately set out Ostronski's functional limitations.           The ALJ not only
stated that Ostronski was limited to exertionally light work that involved
no   overhead reaching, but also accurately described her limitations
regarding forward or outward extension of the arms and repetitive strenuous
activities involving her upper




                                      -12-
extremities, and noted as well her reduced capacity for fine manipulation.
The hypothetical also included the restrictions on Ostronski's ability to
lift.    The VE was present throughout the hearing and was well aware of all
Ostronski's     impairments   that   formed    the   basis     for    the    functional
limitations stated by the ALJ in the hypothetical question.                 See Jenkins
v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988) (rejecting claimant's
argument that ALJ's hypothetical was defective because it did not include
every impairment established by medical evidence where VE was present
during hearing and question posed adequately set out functional limitations
as found by ALJ).       In response to the hypothetical, the VE stated that
there were approximately 72,850 jobs in the Minnesota economy in sales and
inspection that Ostronski would be able to perform.           The VE testified that
Ostronski would need to have the ability to use a pencil to record orders,
but that the jobs identified would not require writing for more than ten
to fifteen minutes at a time, and that these jobs would allow Ostronski
sufficient freedom of movement to accomodate her comfort level.


                                        F.


        Ostronski contends that the ALJ erred in not giving controlling
weight to evaluations made by Dr. Brueggemann in 1986, Dr. Irons in 1988,
and Aldrich's 1992 report regarding her employability.               She contends that
their opinions should have been included in the hypothetical propounded to
the VE.    We have considered these arguments and find them to lack merit.



        The ALJ had sufficient reasons for discrediting all three opinions.
In   November   1985,   Dr.   Brueggemann     performed   a    functional      capacity
evaluation test on Ostronski and found that she had thoracic outlet
syndrome, concluding that she could no longer work at her previous job as
a beautician.     Dr. Brueggemann believed, however, that she still could
perform other jobs.     In January 1986,




                                      -13-
Dr. Brueggemann noted that Ostronski's physical restrictions were the same
as he noted in the 1985 evaluation, but that she described an inability to
drive a motor vehicle or to talk on the telephone because of numbness in
her hands.    As a result Dr. Brueggemann concluded: "I suppose she would not
be able to return to work.        I don't know about trimming fingernails and
cuticles and applying nail polish."         Letter from Dr. James Brueggemann to
Steve Aldrich, at 1 (Jan. 9, 1986).             Dr. Brueggemann's 1986 statement is
theoretical in tone, inconsistent with his 1985 evaluation, and unsupported
by any clinical signs or findings.        The ALJ did not err in giving the 1986
opinion less than controlling weight.              See Kirby v. Sullivan, 923 F.2d
1323, 1328 (8th Cir. 1991).


        The ALJ also discounted some notes made in September 1988 by Dr.
Irons, Ostronski's family physician.            With respect to her thoracic outlet
syndrome,     Irons   wrote    that    Ostronski    "continues      to   be    disabled."
Physician's Notes by Dr. Irons (Sept. 22, 1988).            Dr. Irons's opinion was
not accompanied by any objective medical findings, and appears to be based
solely on Ostronski's subjective complaints.               Furthermore, Dr. Irons's
opinion was completely inconsistent with the medical evidence in the record
as a whole.    Therefore, it was proper for the ALJ to give Dr. Irons's 1988
opinion less than controlling weight.            Kirby, 923 F.2d at 1328.


        The ALJ also properly discounted Aldrich's 1992 report.                 In 1986,
Aldrich evaluated Ostronski and determined that she would be able to
continue her past employment as a beautician on a part-time basis through
the use of biofeedback.       Aldrich advised Ostronski that she could increase
both the number of days and the hours in each day that she could work.                 In
1992,    Ostronski    consulted       Aldrich     again   without    any      intervening
evaluations, and Aldrich concluded that she was disabled from all work.
We agree with the ALJ that Aldrich had no apparent reason to alter his 1986
evaluation in which he concluded that Ostronski was employable: Aldrich had
no professional contact with Ostronski between 1986 and 1992; and




                                         -14-
Ostronski's physical condition remained unchanged between 1986 and 1992.
                                  III.


     For the foregoing reasons, we affirm the judgment of the District
Court.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -15-